Citation Nr: 1454624	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-26 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a bilateral hip disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for peripheral vascular disease (PVD) of the bilateral lower extremities.

9.  Entitlement to service connection for an acquired psychiatric disability.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to April 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

With regard to the Veteran's claim for service connection for an acquired psychiatric disability, the Board observes that the Veteran's January 2010 claim sought service connection for a nervous disorder.  Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, the United States Court of Appeals for Veterans Claims (Court) has held that such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form but instead makes a general claim for compensation for the difficulties posed by a mental condition.  Pursuant to the Court's decision in Clemons, the Board's analysis does not limit itself to any one psychiatric complaint such as a nervous disorder, but it instead encompasses this and all other acquired psychiatric diagnoses of record.  The issue on appeal has been recharacterized accordingly.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also the files on the "Virtual VA" system and the VBMS system to ensure a total review of the evidence. 

The issues of entitlement to service connection for a back disability, a left knee disability, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A June 1998 decision declined to reopen the Veteran's claims of entitlement to service connection for a right knee disability and back disability; the Veteran neither appealed the denial, nor submitted new and material evidence within a year of notice of that decision.

2.  The evidence received since the June 1998 decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for a right knee disability and back disability.

3.  The weight of the competent and credible evidence of record is against a finding that a neck disability, bilateral hip disability, right knee disability, PVD of the bilateral lower extremities, or acquired psychiatric disability either began during or was otherwise caused by the Veteran's military service 


CONCLUSIONS OF LAW

1.  The June 1998 rating decision declining to reopen the Veteran's claims of entitlement to service connection for a right knee disability and back disability is final.  38 U.S.C.A § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2.  New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for a right knee disability and back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).

3.  A neck disability, bilateral hip disability, right knee disability, PVD of the bilateral lower extremities, and acquired psychiatric disability were not incurred in or aggravated by service, and they may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, correspondence dated February 2010, November 2010, and June 2011 provided all appropriate notification.  Furthermore, the Board has reopened the Veteran's claims of entitlement to service connection for a back disability and a right knee disability; any notice error with respect to these claims is moot.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service medical records, VA treatment records, private medical records, and records from the Social Security Administration have been obtained, to the extent available.   

The Veteran has not been afforded a VA examination addressing his claimed neck disability, bilateral hip disability, PVD of the bilateral lower extremities, or acquired psychiatric disability.  No such examination is required.  The Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

With respect to the Veteran's claimed neck disability, bilateral hip disability, and acquired psychiatric disability, as will be discussed in greater detail below, the evidence does not indicate that the Veteran has been diagnosed with such disabilities at any time.  Furthermore, service treatment records do not show complaints relating to the Veteran's neck, hips, or psychiatric condition.  Instead, the only suggestion that the Veteran may have such disabilities is the Veteran's own lay testimony, and the Veteran's lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274.  Without competent evidence indicating that the Veteran has indeed been diagnosed with a neck disability, bilateral hip disability, or acquired psychiatric disability in service, a VA examination addressing these claims is unwarranted.

With respect to the Veteran's PVD of the bilateral lower extremities, as will be discussed in greater detail below, while the evidence shows that the Veteran currently suffers from such disability, the evidence does not indicate that the Veteran suffered an in-service injury, event, or disease that might have resulted in the development of such a disability.  Furthermore, the Veteran himself has not identified or discussed an in-service event that gave rise to his development of PVD of the bilateral lower extremities.  The evidence of record is thus insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274.  Without competent evidence suggesting that the Veteran experienced a relevant in-service injury, event, or disease, a VA examination addressing the Veteran's claimed PVD of the bilateral lower extremities, which began years after separation from service, is unwarranted.

The Veteran was provided with an examination of his right knee in March 2011.  The examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Veteran has not questioned the adequacy of this examination.  The Board, therefore, finds this examination to be adequate for the purpose of rendering a decision as to the issue on appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In September 2012, the Veteran requested the opportunity to present testimony before the Board, but in October 2012, he withdrew his request for such a hearing.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.



New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2014).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014); Smith v. West, 12 Vet. App. 312 (1999).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purposes of determining whether it is material, the credibility of newly submitted evidence is presumed, unless the evidence is inherently incredible or considered to be beyond the competence of a witness.  Justus v. Principi, 3 Vet. App. 510 (1992).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in development has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999).

The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board also notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claims of entitlement to service connection for a right knee disability and back disability were last finally denied in a June 1998 rating decision, which declined to reopen the Veteran's claims for service connection.  The Veteran's claims had last been denied on the merits in a September 1985 rating decision.  The September 1985 rating decision found that the Veteran did not suffer from a right knee disability or back disability as the result of active duty service.  The Veteran did not appeal, no evidence was received within one year of the June 1998 rating decision and no new service records have been submitted.  Therefore, the June 1998 rating decision is final.  

The Veteran has since submitted medical and lay evidence addressing the relationship between his right knee disability and back disability and active duty service.  For example, in December 2009, Dr. N.O. opined that the Veteran's right knee disability and back disability were related to the Veteran's active duty service.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, the Veteran's previous claim for service connection was denied because the evidence did not demonstrate a connection between the Veteran's claimed disabilities and his active service.  The newly-submitted evidence relates to such a connection, and it thus relates to an unestablished fact necessary to substantiate the claim.  Moreover, for the limited purpose of determining whether new and material evidence has been presented, the Board must presume that such an opinion is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As new and material evidence has been received, the claims for service connection for a right knee disability and back disability are reopened.

Service Connection for a Neck Disability, a Bilateral Hip Disability, and an Acquired Psychiatric Disability

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

In January 2010, a letter was received from the Veteran stating that based on his service treatment records he was seeking service connection for his hips, "cervical", and nervous disorder.  He did not provide any additional information about these claimed disabilities, such as when or where they had been diagnosed or what treatment he was receiving for them, and he failed to explain how they were related to service.  Likewise, in his notice of disagreement and substantive appeal, the Veteran expressed only disagreement with the denial of his claims, failing to provide any of the aforementioned information.

The service treatment records were reviewed, but do not discuss any neck or hip injury or treatment, and the Veteran did not appear to receive any psychiatric treatment.  The Veteran declined to undergo a separation physical.  A review of the claims file likewise fails to show that he has been diagnosed with a cervical spine, hip, or psychiatric disability in the years following service.

The claims for a neck disability, a bilateral hip disability, and an acquired psychiatric disability all fail for the same reason: the evidence does not establish the presence of a current disability.

With respect to the Veteran's claim for service connection for a neck disability and bilateral hip disability, the Board observes that the evidence of record simply does not establish the presence of such disabilities.  The Board observes no medical records suggesting that the Veteran has been treated for a neck disability or a bilateral hip disability at any time.

With respect to the Veteran's claim for service connection for an acquired psychiatric disability, in December 2009, Dr. N.O. stated that the Veteran had "mood changes," with decreased interest and pleasure in most of his usual activities.  In July 2011, a VA clinician noted that the Veteran had difficulty with insomnia and a loss of desire to engage in activities that he liked to do.  The Board acknowledges that while both Dr. N.O. and the VA clinician described potential psychiatric symptomatology, neither clinician actually diagnosed the Veteran with an acquired psychiatric disability, and the Board does not otherwise observe evidence suggesting that the Veteran has been diagnosed with an acquired psychiatric disability.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  In other words,  VA needs to identify a disability, not symptoms of a disability. 

To the extent the Veteran asserts that he has neck, psychiatric, and hip disabilities, 
With respect to the Veteran's lay statements regarding symptoms such as neck pain, hip pain, and nervousness, the Veteran is competent to testify to symptoms he experiences with his senses.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As noted above, however, the evidence of record does not contain evidence diagnosing the Veteran with a neck disability, a hip disability, or an acquired psychiatric disability.  Moreover, even if the Veteran does experience neck pain, hip pain, and psychiatric symptoms, there is no evidence to support a finding that any such condition either began during or was otherwise caused by his military service.  As noted, the Veteran's service treatment records are silent and the Veteran was found to be psychiatrically normal at a VA examination in 1985.  Of note, no hip or neck complaints were voiced at that time.

As such, even were it shown that the Veteran had a neck, hip or psychiatric disability, there is no competent evidence to link such a disability to the Veteran's military service.

Accordingly, the Board concludes that the preponderance of the evidence is against granting service connection for a neck disability, bilateral hip disability, or acquired psychiatric disability.  As the preponderance of the evidence is against the claims, the claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for PVD of the Bilateral Lower Extremities

The Veteran argues that he has PVD of the bilateral lower extremities as a result of his in-service experiences.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

With respect to medical evidence of a current disability, the Veteran has been diagnosed with venous insufficiency in the legs.  The first Hickson element, evidence of a current disability, is accordingly met.  

Regarding the second Hickson element, the Veteran has not presented evidence suggesting that he was diagnosed with PVD in-service, experienced symptoms of PVD in-service, or otherwise experienced an event in-service that led to the later development of PVD.  The Veteran's service treatment records are devoid of any records showing complaints of or treatment for either PVD or symptoms of PVD.  Furthermore, while the Veteran has made a claim for service connection for PVD, he has not identified even generally how such a condition resulted from his military service.  Accordingly, the Board finds that the second Hickson element is not met.  The Board finds it to be unnecessary to address the remaining question of medical nexus because the probative evidence of record has failed to show the presence of an in-service event, injury, or disease.

The Board concludes that the preponderance of the evidence is against granting service connection for PVD of the bilateral lower extremities.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Right Knee Disability

The Veteran argues that he has a right knee disability as a result of his in-service experiences.  

The Board notes that arthritis is a chronic disease and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

With respect to medical evidence of a current disability, the Veteran has been diagnosed with degenerative joint disease of the knees.  The first Hickson element, evidence of a current disability, is accordingly met.  

With respect to an in-service event, disease, or injury, the Veteran complained of right knee pain on many occasions in-service, beginning in December 1974.  In June 1979, the Veteran was diagnosed with chondromalacia patella of the right knee.  In October 1979, the Veteran complained of right knee pain that had persisted since June of that year.  In June 1980, July 1980, and September 1980, the Veteran was placed physical profiles as a result of a painful right knee.  In November 1980, it was noted that the Veteran had complained of right knee problems since 1974.  The Veteran was diagnosed with a right medial meniscus injury, although it is noted that such a diagnosis was not actually confirmed by any radiographic evidence, and radiographic evidence from November 1980 showed no evidence of fracture, dislocation, or other bony abnormality of the right knee, and soft tissues were intact.  In December 1981, it was noted that the Veteran had chondromalacia and a torn medial meniscus of the right knee.  The second Hickson element, evidence of an in-service event, disease, or injury, is accordingly met.

With a current disability and an in-service event, disease, or injury of record, the remaining issue is whether there is a nexus, or connection, between the Veteran's in-service experiences and his current right knee disability.  That is, the question is whether the Veteran's current right knee disability is the result of the in-service complaints or injury.  As will be discussed below, the Board concludes that the evidence does not support such a conclusion.

Turning to a review of the evidence of record, in January 1985, a radiological examination of the Veteran's right knee showed no evidence of bone or joint pathology.  An associated orthopedic examination showed no evidence of instability.  The Veteran indicated that he had not undergone any treatment for a knee disability since his separation from service.  This examination included an arthrogram which failed to show any structural impairment in the Veteran's right knee.  That is, approximately three years after service, the Veteran was not shown by the most accurate diagnostic equipment available at that time to have a right knee disability. 

In December 2009, Dr. N.O., a private physician, stated that the Veteran hurt his right knee during active duty service when he fell on his knees, and his knees were subsequently injured by a car.  Thus, Dr. N.O. concluded that the Veteran's current right knee disability was more likely than not related to his in-service experiences.

The Veteran underwent a VA examination of his right knee in March 2011.  The examiner found that the Veteran's right knee disability was not etiologically related to his active duty service.  As a rationale for this opinion, the examiner acknowledged that the Veteran had been treated for complaints relating to his right knee on multiple occasions in-service.  The examiner noted that a right knee arthrogram study was not performed in service; the January 1985 arthrogram, however, showed no joint or bone pathology, with the meniscus, cartilage, and ligaments all intact.  Therefore, the examiner noted that although the Veteran was diagnosed in-service with chondromalacia patella, a torn meniscus, and arthritis, such diagnoses were not corroborated with arthrography confirming such diagnoses.  The examiner noted that the Veteran did not pursue treatment for a right knee disability until two years following his discharge from service, which suggested that the Veteran's in-service complaints of knee pain were acute, transitory, and resolved with the treatment provided in the military.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).

Here, the Board has received opinions from two medical professionals.  As such, the Board accepts both the opinions as competent and credible.  Nevertheless, the Board must determine what evidence is the most probative.

Upon review of the medical evidence of record, the Board places more probative weight on the March 2011 opinion of the VA examiner than on the December 2009 opinion of Dr. N.O., because the opinion of Dr. N.O. is not supported by a rationale.  Instead, Dr. N.O. simply states that because the Veteran experienced an in-service injury, his current right knee disability is related to that injury.  Furthermore, it is not apparent that Dr. N.O. reviewed any medical records in support of this opinion.  This is highly relevant because, while it is not disputed that the Veteran voiced complaints of right knee problems in service, a physical examination and more importantly an arthrogram conducted several years after separation failed to show any right knee disability at that time.  The probative value of Dr. N.O.'s opinion is therefore lessened by his failure to account for such a medical finding.   Conversely, the opinion of the March 2011 examiner, in contrast, is supported by a rationale that thoroughly considers the medical evidence of record, including the historical records.  The examiner's opinion is supported by the medical evidence of record which is contemporaneous with the Veteran's service and the years thereafter.  The Board accordingly affords greater probative weight to this opinion.  

To the extent that the Veteran believes that his right knee disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a right knee disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's right knee disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the internal functioning of a joint, something that was not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his right knee disability, and it finds that he has not done so.  There is no medical evidence of record suggesting that the Veteran was treated after service for a bilateral knee disability until October 2009, at which time the Veteran complained of "pain at right knee in last months [sic]".  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  This fact is not dispositive on its own, but it is a factor that weighs against the Veteran's claim.  The Board places little probative weight on the recent lay assertions that the Veteran's symptoms began soon after service and continued since that time, given the Veteran's contradictory prior statement to a care provider that his symptoms began sometime in the months preceding October 2009.  Moreover, the fact remains that the arthrogram in 1985 did not show any right knee disability, thereby refuting any assertion that the Veteran had experienced any right knee disability from his time in service to present.

Thus, while the Board has considered the lay contentions that the Veteran experienced right knee problems soon after service, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  Instead, the Board finds that the Veteran's allegations of continuity of symptomatology are not credible, and the medical nexus element cannot be met via a continuity of symptomatology.  Furthermore, with radiological evidence from January 1985 failing to show arthritis in the right knee, the Board finds that arthritis of the right knee was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted.

The Board concludes that the preponderance of the evidence is against granting service connection for a right knee disability.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a back disability is reopened, and the appeal is allowed to that extent only.

The claim for service connection for a right knee disability is reopened, and the appeal is allowed to that extent only.

Service connection for a neck disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a right knee disability is denied.

Service connection for PVD of the bilateral lower extremities is denied.

Service connection for an acquired psychiatric disability is denied.


REMAND

Additional development is warranted before the Board may make a decision on the claims of entitlement to service connection for a back disability and a left knee disability.  

With respect to the Veteran's back disability, the evidence of record indicates that the Veteran has been diagnosed with lumbar spondylosis and lumbar rotary scoliosis.  The Veteran's scoliosis, which is a congenital condition, was first diagnosed in August 1977 while the Veteran was in-service.  While the Veteran was provided with a VA examination in March 2011 addressing the relationship between the Veteran's claimed back disability and his active duty service, the examiner did not adequately address the relationship between the Veteran's congenital scoliosis and his active duty service.  The examiner simply opined that the Veteran's congenital scoliosis was the cause of the Veteran's myositis, without considering whether the Veteran's active duty service had an impact on his congenital back condition.  

Additionally, it is unclear whether the examiner considered the Veteran's scoliosis to be a congenital defect or a congenital disease.  There is a distinction between a congenital or developmental disease and a congenital defect for service connection purposes.  Congenital diseases may be recognized as service-connected if the evidence shows aggravation in service within the meaning of VA regulations.  38 C.F.R. §§ 3.304 , 3.306 (2014).  Congenital or developmental defects are not service-connectable in their own right. 38 C.F.R. § 3.304 (2014).  However, service connection may be granted for additional disability due to disease or injury superimposed upon a congenital defect during service.  VAOPGCPREC 82-90 (1990), 56 Fed. Reg. 45711 (1990).  Therefore, as to the Veteran's scoliosis, the examiner must offer an opinion regarding: (i) whether the scoliosis constitutes a congenital defect, and, if so, whether there is any additional disability due to a superimposed disease or injury during service; or (ii) whether the Veteran's scoliosis constitutes a congenital disease, and, if so, whether it was aggravated by his period of active service beyond the natural progression of the disorder.

With respect to the Veteran's left knee disability, VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence of record, for example a September 2010 VA treatment report, suggests that the Veteran has degenerative joint disease of the left knee.  In November 1975, the Veteran complained of left knee pain after he fell in-service.  The Veteran had tenderness of the left knee and was placed on light duty for five days as a result.  The Veteran contends, in part, that he suffers from his current left knee disability as a result of his in-service injury, and he has not been provided with a VA examination to address whether such a relationship exists.  Accordingly, the Board finds that an examination should be provided to the Veteran on remand.

Furthermore, the Board notes that the Veteran's claim for a TDIU is not a separate claim for benefits, but it rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board finds that the TDIU claim is inextricably intertwined with the issues of service connection for a bilateral knee disability.  Adjudication of the TDIU issue must be deferred pending completion of the additional evidentiary development outlined above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his back and left knee disability.  The claims file should be provided and a complete rationale should be provided for any opinion expressed (meaning tell us why you think so or why not).  After conducting a thorough physical examination of the Veteran, the examiner should provide the following information:

   a)  Diagnose any back disability.

b)  Address whether the Veteran's scoliosis is a congenital defect, a congenital disease, or neither.  

c)  If the Veteran's scoliosis is a congenital defect, was additional disability superimposed upon that defect during service?

d)  If the Veteran's scoliosis is a congenital disease, is it at least as likely as not that such disease was aggravated (permanently increased in severity beyond the natural progress of the disorder) during active service?

e)  For any other low back disabilities that are neither a congenital defect nor a congenital disease (for example, the Veteran's diagnosed conditions of lumbar spondylosis and lumbar myositis), is it at least as likely as not (that is, a 50 percent probability or greater) that any such disability either began during or was otherwise caused by his military service, to include his documented falls in service with resulting back pain?

f)  Diagnose any left knee disability.

g)  Is it at least as likely as not (that is, a 50 percent probability or greater) that that the Veteran's left knee disability either began during or was otherwise caused by his military service, to include as a result of his fall in November 1975 resulting in treatment for left knee pain?

2.  Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claims to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


